            Case 2:18-cv-02177-JCM-NJK Document 31 Filed 03/07/19 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                      DISTRICT OF NEVADA

19   CRISTINE BLACKMAN,                                Case No.: 2:18-cv-02177-JCM-NJK
20                  Plaintiff,
21
     vs.                                STIPULATION AND ORDER
                                        DISMISSING ACTION WITH
22
     OCWEN       LOAN    SERVICING LLC; PREJUDICE AS TO OCWEN LOAN
23   EXPERIAN INFORMATION SOLUTIONS, SERVICING, LLC
     INC.; and TRANS UNION LLC,
24
                    Defendants.
25
            Plaintiff Cristine Blackman and Defendant Ocwen Loan Servicing, LLC, hereby stipulate
26
     and agree that the above-entitled action shall be dismissed with prejudice in accordance with Fed.
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO OCWEN LOAN
     SERVICING, LLC - 1
            Case 2:18-cv-02177-JCM-NJK Document 31 Filed 03/07/19 Page 2 of 3



1    R. Civ. P. 41 (a)(2). This dismissal settled all of Plaintiff’s claims and matter is fully resolved.
2
     Each party shall bear its own attorney’s fees and costs of suit.
3
            IT IS SO STIPULATED.
4           Dated March 7, 2019.
5     KNEPPER & CLARK LLC                                NAYLOR & BRASTER
6
      /s/ Shaina R. Plaksin                              /s/ Andrew J. Sharples
7     Matthew I. Knepper, Esq.                           Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 9982
8     Miles N. Clark, Esq.                               Andrew J. Sharples, Esq.
9     Nevada Bar No. 13848                               Nevada Bar No. 12866
      Shaina R. Plaksin, Esq.                            1050 Indigo Drive, Suite 200
10    Nevada Bar No. 13935                               Las Vegas, NV 89145
      10040 W. Cheyenne Ave., Suite 170-109              Email: jbraster@nblawnv.com
11    Las Vegas, NV 89129                                Email: asharples@nblawnv.com
12    Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com                JONES DAY
13                                                       Katherine A. Neben, Esq.
      HAINES & KRIEGER LLC                               Nevada Bar No. 14590
14    David H. Krieger, Esq.                             3161 Michelson Drive
                                                         Irvine, CA 92612
15    Nevada Bar No. 9086                                Email: kneben@jonesday.com
      8985 S. Eastern Avenue, Suite 350
16    Henderson, NV 89123                                Counsel for Defendant
      Email: dkrieger@hainesandkrieger.com               Experian Information Solutions, Inc.
17
      Counsel for Plaintiff
18
      BROWNSTEIN HYATT FARBER SCHRECK LLP
19
      /s/ Arthur A. Zorio
20    Arthur A. Zorio, Esq.
      5371 Kietzke Lane
21
      Reno, NV 89511
22    Email: RenoIDFilings@bhfs.com

23    BRYAN CAVE LEIGHTON PAISNER LLP
      Sean K. McElenney, Esq.
24
      Two North Central Ave., #2100
25    Phoenix, AZ 85004
      Email: skmcelenney@bclplaw.com
26
      Counsel for Defendant
27
      Ocwen Loan Servicing, LLC
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO OCWEN LOAN
     SERVICING, LLC - 2
          Case 2:18-cv-02177-JCM-NJK Document 31 Filed 03/07/19 Page 3 of 3



1                                                    Blackman v. Ocwen Loan Servicing LLC et al
                                                              Case No. 2:18-cv-02177-JCM-NJK
2

3
                                     ORDER GRANTING
4
         STIPULATION OF DISMISSAL OF OCWEN LOAN SERVICING, LLC, WITH
5

6
                                         PREJUDICE

7

8          IT IS SO ORDERED.

9          _________________________________________
           UNITED STATES DISTRICT COURT JUDGE
10

11         DATED this ____8,day
                  March         of _________ 2019.
                             2019.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO OCWEN LOAN
     SERVICING, LLC - 3
